                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  ROBIN RZIHA

                  Plaintiff,




   vs.                                                     Case No. 19-01095-EFM-TJJ

  BOARD OF COUNTY COMMISSIONERS
  OF PAWNEE COUNTY, KANSAS &
  DOUGLAS MCNETT,

                  Defendants.




                                             ORDER

         Plaintiff Robin Rziha filed suit against Defendants Douglas McNett and Board of County

Commissioners of Pawnee County, Kansas (collectively referred to as “Defendants”), alleging

violations of Title VII, the False Claims Act, the National Defense Authorization Act, and the First

and Fourteenth Amendments to the United States Constitution. This matter comes before the Court

on Defendants’ Motion to Dismiss Plaintiff’s original complaint (Doc. 8). After Defendants filed

their motion to dismiss, Plaintiff filed an Amended Complaint (Doc. 11); Defendants have since

filed a Motion to Dismiss Plaintiff’s Amended Complaint (Doc. 16). The filing of an amended
complaint renders the original complaint inoperative, and the Court therefore denies Defendants’

motion to dismiss Plaintiff’s original complaint as moot.1

        IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss (Doc. 8) is

DENIED AS MOOT.

        IT IS SO ORDERED.

        Dated this 15th day of November, 2019.




                                                             ERIC F. MELGREN
                                                             UNITED STATES DISTRICT JUDGE




         1
           White v. City of Topeka, 2019 WL 3546469, at *1 (D. Kan. 2019) (explaining that “any motion directed at
the original complaint is rendered moot by the filing of an amended complaint”).



                                                       -2-
